Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), by and between Saba Software,
Inc., a Delaware corporation (the “Company”), and William Slater (“Executive”),
is effective as of December 8, 2008 (the “Effective Date”).

R E C I T A L S

A. The Company desires to employ Executive and Executive desires to accept such
employment on the terms and conditions set forth in this Agreement.

A G R E E M E N T

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:

 

1. Term, Position, Duties and Responsibilities

1.1. Term. The Company hereby employs Executive to render services to the
Company in the position of Chief Financial Officer, reporting directly to the
Chief Executive Officer of the Company, for the period commencing on the
Effective Date and ending on the date Executive’s employment is terminated under
this Agreement (the “Term”). The Company and Executive hereby acknowledge that
either of them may terminate Executive’s term of Employment for any reason or no
reason at all.

1.2. Position. The duties of this position shall include such duties and
responsibilities as are reasonably assigned to Executive by the Chief Executive
Officer, including but not limited to those customarily performed by chief
financial officers of similarly situated corporations. Executive agrees to serve
in a similar capacity for the benefit of any of the Company’s direct or
indirect, wholly-owned or partially-owned subsidiaries or affiliates.
Additionally, Executive shall serve in such other capacity or capacities as the
Chief Executive Officer may from time to time prescribe. During his employment
by the Company, Executive shall, subject to Section 1.3, devote his full
energies, interest, abilities and productive time to the proper and efficient
performance of his duties under this Agreement.

1.3. Other Activities. Except upon the prior written consent of the Chief
Executive Officer of the Company, Executive will not (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company. Notwithstanding the foregoing, Executive shall be permitted to
engage in occasional professional or charitable activities outside the scope of
his employment with the Company so long as such activities (A) do not conflict
with the actual or proposed business of the Company or any of its subsidiaries
or affiliates, and (B) do not affect the performance of his duties hereunder. In
addition, subject to the prior written consent of the



--------------------------------------------------------------------------------

Chief Executive Officer and the Board of Directors of the Company and subject to
Executive’s fiduciary duties to the Company, Executive shall be permitted to
serve as a director of other corporations provided that their businesses are not
competitive with the actual or proposed business of the Company or any of its
subsidiaries or affiliates and provided further that Executive’s service as a
director of such other corporations does not interfere with his performance of
his duties hereunder. Any such prior written consent may be subsequently revoked
in the event that the Board of Directors determines, in good faith, that
Executive’s position as a director of any such other corporation has developed
into a conflict of interest.

1.4. Proprietary Information. Executive recognizes that his employment with the
Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it. Executive is
executing and delivering to the Company, concurrently with the execution and
delivery to the Company of this Agreement, a copy of the Company’s standard form
of Employee Proprietary Information and Inventions Agreement (the “Employee
Proprietary Information and Inventions Agreement”).

 

2. Compensation of Executive

2.1. Base Salary. In consideration of the services to be rendered under this
Agreement, while employed by the Company, Company shall pay Executive an initial
base annual salary of two hundred seventy thousand dollars ($270,000), less
standard deductions and withholdings, payable in regular periodic payments in
accordance with Company payroll policy. Such salary shall be prorated for any
partial month of employment on the basis of a 30-day fiscal month. Such base
salary shall be subject to annual review by the Board of Directors in
consultation with the Chief Executive Officer.

2.2. Bonus. Executive will be eligible to receive bonuses totaling fifty percent
(50%) of his base salary annually (such annual amount, the “Target Bonus”), the
exact amount of each such bonus to be determined by the Board of Directors in
consultation with the Chief Executive Officer based upon Executive achieving
certain performance criteria and the Company achieving specific financial goals,
in each case to be determined by the Board of Directors in consultation with the
Chief Executive Officer. Any such bonus shall be payable at the direction of the
Board of Directors either after the end of the fiscal year or quarterly after
the end of each fiscal quarter, and shall be prorated for partial fiscal
periods. In addition, Executive shall be eligible for such additional bonuses as
may be awarded by the Board of Directors in its sole discretion from time to
time in consultation with the Chief Executive Officer.

2.3. Stock Option. Subject to approval by the Board of Directors, Executive will
be granted a stock option to purchase 300,000 shares of the Company’s Common
Stock at the market price in effect on the date the Board of Directors approves
the grant pursuant to the Company’s standard form of Stock Option Agreement to
be entered into by and between Executive and the Company (the “Stock Option
Agreement”). Twenty-five percent (25%) of the shares subject to the stock option
will vest on the one (1) year anniversary of the Effective Date and the
remaining seventy-five percent of the shares subject to the stock option will
vest in 12 equal quarterly installments with the first installment vesting one
quarter after the first anniversary of the Effective Date of this employment
agreement.

 

2



--------------------------------------------------------------------------------

2.4. Benefits. Executive shall be entitled to participate in the Company’s group
medical, dental, life insurance, 401(k), deferred compensation or other benefit
plans and programs on the same terms and conditions as other members of the
Company’s senior executive management. Executive shall be provided such
perquisites of employment, including paid vacation, and all paid holidays and
sick leave as are provided to all other members of the Company’s senior
executive management. Executive shall be entitled to reimbursement of all
reasonable expenses incurred by Executive in the performance of his duties
hereunder, in accordance with the policies and procedures established by the
Company from time to time, and as may be amended from time to time.

 

3. Employment At Will

Company or Executive may terminate Executive’s employment with Company at any
time for any reason, including no reason at all, notwithstanding anything to the
contrary contained in or arising from any statements, policies, or practices of
Company relating to the employment, discipline, or termination of its employees.
This at-will employment relationship cannot be changed except in writing signed
by a duly authorized officer of the Company other than Executive. This Section 3
shall survive any termination or expiration of this Agreement.

 

4. Termination of Employment

4.1. Termination by Executive. Executive may terminate his employment upon
notice to the Company. In the event that Executive elects to terminate his
employment, the Company shall pay Executive all base salary due and owing and
all other accrued but unpaid benefits (e.g., accrued vacation) through the last
day actually worked and thereafter the Company’s obligations under this
Agreement shall terminate.

4.2. Termination by the Company for Cause. In the event that the Company
terminates Executive’s employment for Cause, the Company shall pay Executive all
base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the last day actually worked and thereafter the
Company’s obligations under this Agreement shall terminate. For the purposes of
this Agreement, termination shall be for “Cause” if (i) Executive refuses or
fails to act in accordance with any lawful order or instruction of the Chief
Executive Officer, and such refusal or failure to act has not been cured within
30 days of notice of such disobedience, (ii) Executive fails to devote
reasonable attention and time during normal business hours to the business
affairs of the Company or Executive is reasonably determined by the Board of
Directors to have been unfit (other than as a result of an Incapacity),
unavailable for service (other than as a result of an Incapacity) or grossly
negligent in connection with the performance of his duties on behalf of the
Company, which unfitness, unavailability or gross negligence has not been cured
within 30 days of notice of the same; (iii) Executive is reasonably determined
by the Board of Directors to have committed a material act of dishonesty or
willful misconduct or to have acted in bad faith to the material detriment of
the Company in connection with the performance of his duties on behalf of the
Company; (iv) Executive is

 

3



--------------------------------------------------------------------------------

convicted of a felony or other crime involving dishonesty, breach of trust,
moral turpitude or physical harm to any person, or (v) Executive materially
breaches any agreement with the Company which breach has not been cured within
30 days notice of the same. For purposes of this Agreement, the term “without
Cause” shall mean termination of Executive’s employment for reasons other than
for “Cause.”

4.3. Termination by the Company without Cause. In the event that the Company
terminates Executive’s employment without Cause, the Company shall pay Executive
all base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the last day actually worked, and Executive shall be
entitled to receive the severance payments and benefits set forth below in this
Section 4.3; provided, however, that such severance and benefits are conditioned
on Executive’s execution and non-revocation of a release agreement, the form of
which is attached hereto as Exhibit A, and thereafter the Company’s obligations
under this Agreement shall terminate.

4.3.1. Base Salary. The Company shall pay to Executive an amount equal to six
(6) months of Executive’s then current base salary, less all applicable standard
deductions and withholdings. Such amount payable in accordance with this
Section 4.3.1 shall be payable either as a lump-sum or in the form of salary
continuation, whichever the Company shall determine in its sole discretion.

4.3.2. Group Medical Coverage. The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage for six months
after termination of Executive’s employment under the Company’s group health
insurance plans in effect upon termination of Executive’s employment in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive. If COBRA or similar benefits are
not available by law during any portion of the remainder of such six-month
period, then the Company shall pay Executive each month during which COBRA or
similar benefits are not available by law an amount equal to the premium paid by
Executive for the last month during which such COBRA or similar benefits were
available.

4.4. Termination by the Company without Cause at the Time of or within 12 Months
After a Change of Control. In the event that, at the time of or within twelve
(12) months after a Change of Control (as defined below), the Company terminates
Executive’s employment without Cause, the Company shall pay Executive all base
salary due and owing and all other accrued but unpaid benefits (e.g., accrued
vacation) through the last day actually worked, and Executive shall be entitled
to receive the severance payments and benefits set forth below in this
Section 4.4; provided, however, that such severance and benefits are conditioned
on Executive’s execution and non-revocation of a release agreement, the form of
which is attached hereto as Exhibit A, and thereafter the Company’s obligations
under this Agreement shall terminate. For the purposes of this Agreement,
“Change of Control” means the occurrence of any of the following events:

(i) The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of the Company to a person or group
(as such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) which will
continue the business of the Company in the future; or

 

4



--------------------------------------------------------------------------------

(ii) A merger or consolidation involving the Company in which the shareholders
of the Company immediately prior to such merger or consolidation are not the
beneficial owners (within the meaning of Rules 13d-3 and 13d-5 promulgated under
the Exchange Act) of more than 50% of the total voting power of the outstanding
voting securities of the corporation resulting from such transaction in
substantially the same proportion as their ownership of the total voting power
of the outstanding voting securities of the Company immediately prior to such
merger or consolidation; or

(iii) The acquisition of beneficial ownership (within the meaning of Rules 13d-3
and 13d-5 promulgated under the Exchange Act) of at least 50% of the total
voting power of the outstanding voting securities of the Company by a person or
group (as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act).

For purposes of this Section 4.4, the term Company shall include any successor
to Saba Software, Inc., a Delaware corporation.

4.4.1. Target Bonus and Base Salary. On the date of the termination of
Executive’s employment, the Company shall pay to Executive, or to Executive’s
beneficiaries or estate as appropriate, in a single lump-sum payment, subject to
standard deductions and withholdings, Executive’s Target Bonus, as if the
applicable performance criteria and Company financial goals had been achieved
completely, pro rated based on the number of days actually elapsed through the
date of termination in the year in which such termination occurs. In addition,
the Company shall pay to Executive, or to Executive’s beneficiaries or estate,
as appropriate, the sum of (i) an amount equal to that number of months of
Executive’s then current base salary equal to the sum of six (6) months plus one
month for every twelve month period Executive has been employed by the Company
prior to the date of termination (which sum shall not exceed twelve (12) months)
(collectively, the “Severance Months”), and (ii) an amount equal to the product
of (x) the quotient of the number of Severance Months divided by 12, and (y) the
Target Bonus amount, less all applicable standard deductions and withholdings.
Such amounts payable in the preceding sentence shall be payable either as a
lump-sum or in the form of salary continuation (with amounts attributable to the
Target Bonus prorated monthly), whichever the Company shall determine in its
sole discretion.

4.4.2. Acceleration of Vesting of Stock Option. On the date of termination of
Executive’s employment, 100% of the shares subject to any stock option then held
by Executive, including without limitation, the option described in Section 2.3,
shall vest and become immediately exercisable.

4.4.3. Group Medical Coverage. The Company shall, following the Executive’s
timely election, provide the Executive with continued coverage for one year
after termination of Executive’s employment under the Company’s group health
insurance plans in effect upon termination of Executive’s employment in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive. If COBRA or similar benefits are
not available by law during any portion of the remainder of

 

5



--------------------------------------------------------------------------------

such one year period, then the Company shall pay Executive each month during
which COBRA or similar benefits are not available by law an amount equal to the
premium paid by Executive for the last month during which such COBRA or similar
benefits were available.

4.5. Termination for Incapacity. In the event that Executive suffers an
Incapacity during Executive’s employment, the Company may elect to terminate
Executive’s employment pursuant to this Section 4.5. In such event, the Company
shall pay Executive, or to Executive’s beneficiaries or estate if applicable,
all base salary due and owing and all other accrued but unpaid benefits (e.g.,
accrued vacation) through the date on which an Incapacity is determined to exist
(the “Determination Date”), less applicable standard deductions and
withholdings. In addition, the Company shall pay to Executive, or to Executive’s
beneficiaries or estate, as appropriate, six (6) months of Executive’s then
current base salary, less all applicable standard deductions and withholdings
and any disability payment otherwise payable by or pursuant to plans provided by
the Company and actually paid to Executive. Such amounts payable in the
preceding sentence shall be payable either as a lump-sum or in the form of
salary continuation, whichever the Company shall determine in its sole
discretion. Thereafter the Company’s obligations under this Agreement shall
terminate; provided, however, that nothing contained in this Agreement shall
limit Executive’s rights to payments or other benefits under any long-term
disability plans of the Company in which Executive participates, if any. For the
purposes of this Agreement, Executive shall be deemed to have suffered an
“Incapacity” if Executive shall, due to illness or mental or physical
incapacity, be unable to perform the duties and responsibilities required to be
performed by him on behalf of the Company for a period of at least 180 days.

4.6. Termination upon Death. In the event that Executive dies during Executive’s
employment, Executive’s employment shall be deemed to have terminated upon the
date of death. In such event, the Company shall pay Executive’s estate all base
salary due and owing and all other accrued but unpaid benefits (e.g., accrued
vacation) through the date of death. In addition, the Company shall pay to
Executive’s estate six (6) months of Executive’s then current base salary, less
all applicable standard deductions and withholdings. Such amounts payable in the
preceding sentence shall be payable either as a lump-sum or in the form of
salary continuation, whichever the Company shall determine in its sole
discretion. Thereafter the Company’s obligations under this Agreement shall
terminate; provided, however, that nothing contained in this Agreement shall
limit Executive’s estate’s or beneficiaries’ rights to payments or other
benefits under any life insurance plan or policy in which Executive participates
or with respect to which Executive has designated a beneficiary, if any.

4.7. Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (the “Payment”), would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), Executive shall be paid an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income and employment tax and excise tax imposed upon
the Gross-Up Payment shall be equal to the

 

6



--------------------------------------------------------------------------------

Payment. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Executive’s residence (or, if greater, the state and locality in which Executive
is required to file a nonresident income tax return with respect to the Payment)
on the date on which Executive’s employment terminates, net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes.

4.7.1. All determinations to be made under this Section 4.7 shall be made by a
nationally-recognized independent public accountant (the “Accounting Firm”),
which firm shall provide its determinations and any supporting calculations both
to the Company and Executive within 30 days of each of a Change of Control and
the termination of Executive’s employment. Any such determination by the
Accounting Firm shall be binding upon the Company and Executive. Six months and
one day after the termination of Executive’s employment, the Company shall pay
(or cause to be paid) or distribute (or cause to be distributed) to or for the
benefit of Executive such amounts as are due to Executive pursuant to this
Section 4.7.

4.7.2. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of the Gross-Up Payment (taking into
account any amounts theretofore already paid by the Company). Such notification
shall be given as soon as practicable but no later than ten business days after
Executive knows of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

(a) give the Company any information reasonably request by the Company relating
to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order to effectively contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

 

7



--------------------------------------------------------------------------------

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any excise tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this Section 4.7.2, the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, however, that if the Company directs Executive to
pay such claim and sue for a refund the Company shall advance the amount of such
payment to Executive, on an interest-free basis and shall indemnify and hold
Executive harmless, on an after-tax basis, from any excise tax, income tax or
employment tax, including interest or penalties with respect thereto, imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided further that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claim to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

4.7.3. If, after the receipt by Executive of an amount advanced by the Company
pursuant to this Section 4.7, Executive becomes entitled to receive any refund
with respect to such claim, Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to this Section 4.7, a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

4.7.4. All of the fees and expenses of the Accounting Firm in performing
determinations referred to in subsections 4.7.1 and 4.7.2 above shall be borne
solely by the Company.

4.8. No Other Compensation or Benefits. Executive acknowledges that except as
expressly provided in this Agreement, he will not be entitled to any additional
compensation, severance payments or benefits after the termination of his
employment.

 

8



--------------------------------------------------------------------------------

5. Termination Obligations

5.1. Return of Company’s Property. Without in any way limiting Executive’s
obligations and the Company’s rights under the Employee Proprietary Information
and Inventions Agreement described in Section 1.4, Executive hereby acknowledges
and agrees that all books, manuals, records, reports, notes, contracts, lists,
spreadsheets and other documents or materials, or copies thereof, and equipment
furnished to or prepared by Executive in the course of or incident to
Executive’s employment, belong to Company and shall be promptly returned to
Company upon termination of Executive’s employment.

5.2. Activities. In the event Executive’s employment is terminated without Cause
or due to Executive’s Incapacity, in exchange for the payments by Company
pursuant to Section 4.3, 4.4 or 4.5 hereof, Executive agrees that for a period
of one (1) year after termination of Executive’s employment, Executive shall
not, directly or indirectly on executive’s behalf or as an officer, director,
consultant, partner, owner, stockholder or employee of any partnership,
corporation or other entity: (a) solicit for employment, employ or otherwise
seek to retain, or retain the services of, any employee, officer, director or
consultant of the Company, or solicit or otherwise induce any person to
terminate his or her employment or other relationship with the Company; or
(b) engage in any activity, in those states within the United States and those
countries outside the United States in which the Company or any of its
subsidiaries then conducts any business, where such activity is similar to and
competitive with the activities carried on by the Company or any of its
subsidiaries. Executive acknowledges that the nature of the Company’s activities
is such that competitive activities could be conducted effectively regardless of
the geographic distance between the Company’s place of business and the place of
any competitive business.

5.3. Resignation. Upon the termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company or any of its subsidiaries or affiliates. Executive
agrees to execute and deliver such documents or instruments as are reasonably
requested by the Company or any such subsidiary or affiliate to evidence such
resignations.

5.4. Survival. The representations and warranties contained herein and
Executive’s obligations under Sections 5 and 6 and under the Employee
Proprietary Information and Inventions Agreement shall survive termination of
Executive’s employment and the expiration of this Agreement.

 

6. Arbitration.

6.1. Agreement to Arbitrate Claims. The Company and Executive hereby agree that,
to the fullest extent permitted by law, any and all claims or controversies
between them (or between Executive and any present or former officer, director,
agent, or employee of the Company or any parent, subsidiary, or other entity
affiliated with the Company) relating in any manner to the employment or the
termination of employment of Executive shall be resolved by final and binding
arbitration. Except as specifically provided herein, any arbitration proceeding
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“the AAA Rules”).
Claims subject to arbitration shall include contract claims, tort claims, claims
relating to compensation and stock options, as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act. However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

 

9



--------------------------------------------------------------------------------

6.2. Arbitrator. A neutral and impartial arbitrator shall be chosen by mutual
agreement of Executive and the Company; however, if Executive and the Company
are unable to agree upon an arbitrator within a reasonable period of time, then
a neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall prepare a written decision containing the essential findings
and conclusions on which the award is based so as to ensure meaningful judicial
review of the decision. The arbitrator shall apply the same substantive law,
with the same statutes of limitations and same remedies, that would apply if the
claims were brought in a court of law. The arbitrator shall have the authority
to consider and decide pre-hearing motions, including dispositive motions.

6.3. Enforcement Actions. Either the Company or Executive may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Except as otherwise provided in this Agreement, neither party shall
initiate or prosecute any lawsuit in any way related to any arbitrable claim,
including without limitation any claim as to the making, existence, validity, or
enforceability of the agreement to arbitrate. All arbitration hearings under
this Agreement shall be conducted in San Francisco, California.

6.4. Exceptions. Nothing in this Agreement precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. In addition, either party may, at its option, seek injunctive relief in a
court of competent jurisdiction for any claim or controversy arising out of or
related to the unauthorized use, disclosure, or misappropriation of the
confidential and/or proprietary information of either party. By way of example,
the Company may choose to use the court system to seek injunctive relief to
prevent disclosure of its proprietary information or trade secrets; similarly,
Executive may elect to use the court system to seek injunctive relief to protect
Executive’s own inventions or trade secrets.

6.5. Governing Law. In ruling on procedural and substantive issues raised in
arbitration, the Arbitrator shall in all cases apply the substantive law of the
State of California.

6.6. Attorneys’ Fees. Each party shall pay its own costs and attorney’s fees,
unless a party prevails on a statutory claim, and the statute provides that the
prevailing party is entitled to payment of its attorneys’ fees. In that case,
the arbitrator may award reasonable attorneys’ fees and costs to the prevailing
party as provided by law. The costs and fees of the arbitrator shall be borne
equally by Executive and the Company, unless otherwise required by law.

6.7. Survival. The parties’ obligations under this Section 6 shall survive the
termination of Executive’s employment with the Company and the expiration of
this Agreement.

 

10



--------------------------------------------------------------------------------

6.8. Acknowledgements. THE PARTIES UNDERSTAND AND AGREE THAT THIS SECTION 6
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS SECTION 6. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. THE PARTIES FURTHER
ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS SECTION 6
WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT OPPORTUNITY TO THE
EXTENT THEY WISH TO DO SO.

 

7. Expiration of Term

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during Executive’s employment. Upon termination of
Executive’s employment, this Agreement shall terminate and be of no further
force or effect, except to the extent of provisions hereof which expressly
survive the expiration or termination of this Agreement.

 

8. Amendments, Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

Notwithstanding the foregoing, Executive acknowledges that the Company, in the
exercise of its sole discretion and without the consent of Executive, may amend
or modify this Agreement to delay the payment of any severance or other benefits
payable pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Internal Revenue Code as amplified by any
Internal Revenue Service or U.S. Treasury Department guidance as the Company
deems appropriate or advisable.

 

9. Assignment; Successors and Assigns

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

 

11



--------------------------------------------------------------------------------

10. Entire Agreement; Severability; Enforcement

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes in its entirety all prior undertakings
and agreements of the Company and Executive with respect to the subject matter
hereof; provided, however, that to the extent of any conflict between the
provisions of this Agreement, on the one hand, and either the Employee
Proprietary Information and Inventions Agreement, on the other hand, the
provisions of such Employee Proprietary Information and Inventions Agreement or
Stock Option Agreement shall govern. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with one which most accurately represents the parties’ intention
with respect to the invalid or unenforceable term or provision.

 

11. Governing Law

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
California.

 

12. Acknowledgment

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

13. Compliance with Section 409A of the Internal Revenue Code of 1986, as
amended

This Agreement is intended to comply with Section 409A of the Code (or any
regulations or rulings thereunder), and shall be construed and interpreted in
accordance with such intent. Notwithstanding anything to the contrary in this
Agreement, the Company shall have the authority and the obligation to delay the
payment of any amounts or the provision of any benefits under this Agreement to
the extent it deems necessary or appropriate to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of certain publicly-traded companies). In such event, any amounts or
the provision of any benefits under this Agreement to which Executive would
otherwise be entitled during the six (6) month period following Executive’s
termination of employment will be paid on the first business day following the
expiration of such six (6) month period. Any provision of this Agreement that
would cause the payment of any benefit to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by the
Code or any regulations or rulings thereunder).)

 

12



--------------------------------------------------------------------------------

14. Notices

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company:

  

Saba Software, Inc.

Attn: Chief Executive Officer

2400 Bridge Parkway

Redwood Shores, CA 94065

If to Executive:

  

William Slater

Saba Software, Inc.

2400 Bridge Parkway

Redwood Shores, CA 94065

Any such written notice shall be deemed received when personally delivered or
three days after its deposit in the United States mail as specified above.
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.

 

15. Representations and Warranties.

Executive represents and warrants that he is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that his execution and
performance of this Agreement will not violate or breach any other agreements
between Executive and any other person or entity.

 

16. Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

SABA SOFTWARE, INC.     WILLIAM SLATER By:    /s/ Bobby Yazdani     /s/ William
Slater   Bobby Yazdani, Chief Executive Officer     William Slater

 

13



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Saba Software, Inc. and each of its
subsidiaries and affiliates (collectively, the “Company”) with the following
release and waiver.

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to:
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.

In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that: (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have 21 days from the date I receive this agreement, in
which to consider this agreement (although I may choose voluntarily to execute
this agreement earlier); (d) I have seven days following the execution of this
agreement to revoke my consent to the agreement; and (e) this agreement shall
not be effective until the seven day revocation period has expired.

 

Date:                   William Slater